DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 10 – 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faxer et al (US 2018/0131420).
Regarding claim 1, Faxer et al teach a method (see figure 1) comprising: feeding back compressed channel state information (see figure 1, restricted CSI reporting), wherein at least one layer is restricted to be transmitted on one polarization (see figure 1, “CSR configuration signaling” and paragraph 0015 “a particular layer and on a particular polarization”) and the feedback for the at least one layer only involves the channel state information on the one polarization (see figure 1, and  paragraph 0111 - 0114).
Regarding claim 2, which inherits the limitations of claim 1, Faxer et al further teach wherein channel state information feedback for a first layer is transmitted wherein the first layer is restricted to be transmitted only on either a first polarization or a second polarization (see figure 1, and  paragraph 0111 - 0114).

Regarding claim 4, which inherits the limitations of claim 1, Faxer et al further teach wherein channel state information feedback for a first layer is transmitted wherein the first layer is restricted to be transmitted only on a first polarization, and channel state information feedback for a second layer is transmitted wherein the second layer is restricted to be transmitted only on a second polarization (see figure 1, and  paragraph 0111 – 0114 “a particular layer and on a particular polarization”) and channel state information feedback for a third layer is transmitted wherein the third layer is restricted to be transmitted only on either the first polarization or the second polarization (see figure 1, and  paragraph 0111 – 0114 “a particular layer and on a particular polarization”).
Regarding claim 10, Faxer et al teach an apparatus (see figure 13) comprising: at least one processor (see figure 13, component 700); and at least one memory including computer program code (see figure 13, component memory 720); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: feed back compressed channel state information (see figure 1), wherein at least one layer is restricted to be transmitted on one polarization (see figure 1, “CSR configuration signaling” and paragraph 0015 “a 
Regarding claim 11, which inherits the limitations of claim 10, Faxer et al further teach wherein channel state information feedback for a first layer is transmitted wherein the first layer is restricted to be transmitted only on either a first polarization or a second polarization (see figure 1, and  paragraph 0111 – 0114 “a particular layer and on a particular polarization”).
Regarding claim 12, which inherits the limitations of claim 10, Faxer et al further teach wherein channel state information feedback for a first layer is transmitted wherein the first layer is restricted to be transmitted only on a first polarization, and channel state information feedback for a second layer is transmitted wherein the second layer is restricted to be transmitted only on a second polarization (see figure 1, and  paragraph 0111 – 0114 “a particular layer and on a particular polarization”).
Regarding claim 13, which inherits the limitations of claim 10, Faxer et al further teach wherein channel state information feedback for a first layer is transmitted wherein the first layer is restricted to be transmitted only on a first polarization, and channel state information feedback for a second layer is transmitted wherein the second layer is restricted to be transmitted only on a second polarization (see figure 1, and  paragraph 0111 – 0114 “a particular layer and on a particular polarization”) and channel state information feedback for a third layer is transmitted wherein the third layer is restricted to be transmitted only on either the first polarization or the second polarization (see 
Regarding claim 19, which inherits the limitations of claim 10, Faxer et al further teach wherein the compressed channel state information is fed back on an uplink transmission (see figure 1) and the at least one layer is transmitted on a downlink transmission (see figure 1 and paragraph 0015 and 0111 – 0114).
Regarding claim 20, Faxer et al teach an apparatus (see figure 12) comprising: at least one processor (see figure 12, component 500); and at least one memory including computer program code (see figure 12, component 520); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive fed back compressed channel state information (see figure 1), wherein at least one layer is restricted to be transmitted on one polarization (see figure 1, “CSR configuration signaling” and paragraph 0015 “a particular layer and on a particular polarization”)and the feedback for the at least one layer only involves the channel state information on the one polarization (see figure 1, and  paragraph 0111 - 0114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al (US 2018/0131420).
Regarding claims 5 and 6, which inherits the limitations of claim 1, Faxer et al teach that multiple different layers of a multi-layer transmission, wherein the layers are sent on … a particular layer and on a particular polarization (see paragraph 0015 and 0111 – 0114). Faxer does not disclose first and third layers are transmitted on first polarization and second and third are transmitted on second polarization as claimed in claim 5 and 6. However, assigning particular polarization to particular layer (first and third layer in first polarization and second and fourth in second polarization) is within the scope of one of ordinary skilled in the art. 
Regarding claims 14 and 15, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 and 6 are applicable hereto. 
Allowable Subject Matter
Claims 7 – 9 and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633